Citation Nr: 0422292	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  02-00 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to an increased rating for the residuals of a 
left knee injury, currently evaluated as 20 percent 
disabling.  

2.	Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
August 1982.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 2000 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), that increased the evaluation for the veteran's 
left knee injury residuals to 20 percent and confirmed and 
continued the 10 percent rating for degenerative joint 
disease of the left knee.  

The veteran testified at a hearing at the RO before the 
undersigned in March 2003.  

The case was remanded by the Board in January 2004 to acquire 
medical records and obtain an examination of the veteran.  
The development has been completed and this appeal is again 
before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed and the appellant 
has been notified of the evidence necessary to substantiate 
the claim, evidence VA will attempt to obtain, and what 
evidence the appellant should furnish.

2.  The veteran's left knee disability is currently 
manifested by atrophy of the quadriceps muscle, swelling of 
the knee joint, a positive anterior drawer sign, pain on use 
of the knee, and limitation of active range of motion from 0 
degrees extension to 60 degrees flexion.  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2003).  

2.	The criteria for a rating in excess of 20 percent for 
residuals of a left knee injury, with subluxation and lateral 
instability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71, Diagnostic Code 5257 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jun. 24, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In this regard the veteran was notified of the requirements 
necessary to establish his claim at his hearing on appeal in 
March 2003 and in a letter dated in January 2004 that 
specifically informed the veteran of what evidence the VA 
would obtain, the information and medical evidence necessary 
to substantiate this claim, the information and evidence that 
VA would seek to provide, and the information and evidence 
the appellant was expected to provide.  In addition, the 
veteran was asked to submit any relevant evidence in his 
possession and given examples of possible sources of 
evidence.  The RO has also made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  The 
veteran has been afforded a VA examination during the course 
of this claim and had the opportunity for a hearing on 
appeal.  Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
3.159(b) (2003); Quartuccio v. Principi 16 Vet. App. 183 
(2002); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The record shows that service connection was established by 
rating decision dated in January 2000.  At that time a 10 
percent evaluation was assigned for each of his left knee 
disorders.  In July 2000, the veteran requested an increased 
rating for his disorders.  VA outpatient treatment records, 
dated from April 1991 to July 2000, show that the veteran 
received treatment for knee pain beginning in 1995.  At that 
time, left knee motion was reported to be from 0 degrees 
extension to 100 degrees flexion.  Ligaments were shown to be 
intact, without tenderness.  When last evaluated, it was 
noted that the veteran presented with complaints of chronic 
dislocation of his left knee that caused falls.  He would 
then relocate his leg manually, with subsequent swelling.  
Examination showed bilateral unstable knees, greater on the 
left.  There was an old, well-healed surgical scar on the 
medial aspect of the left knee, with no signs of swelling.  
Flexion and extension were described as "good."  A knee 
brace, cane, and strengthening exercises were recommended.  

An examination was conducted by VA in October 2000.  At that 
time, the veteran indicated that he believed that his left 
knee disorder had increased in severity since his last 
evaluation.  He complained of sharp pain and weakness in the 
left knee and stated that it felt as if it were coming out of 
joint.  If he walked for a long distance, his knee gave out.  
He had been issued a knee brace cane and took medication for 
knee pain.  This did not completely alleviate the knee pain.  
Prolonged standing caused a throbbing "toothache-like" 
pain.  Getting off of his feet and elevating his leg 
decreased the pain.  

Examination showed a 20 centimeter skin-colored, curved scar 
on the left knee in the medial aspect.  He had a 10.5 
centimeter linear, slightly curved scar on the lateral aspect 
of the knee.  The knee was mildly edematous, measuring 16 cm 
as compared to the right knee that measured 15 centimeters in 
circumference.  Range of motion of the knees revealed a 
moderate amount of crepitus.  He could raise on his heels and 
toes.  He could do a modified squat, shifting his weight to 
the right.  Range of motion of the knees was from 0 degrees 
extension to 140 degrees flexion, with minimal limitation due 
to pain, but when measured alone, range of motion of the left 
knee was from 0 degrees to 120 degrees, with moderate 
limitation due to pain.  No other instability of the knee, 
except for edema, was noted.  

A magnetic resonance image (MRI) study showed status-post 
removal of the posterior horn of both the medial and lateral 
meniscus, as was noted on a previous MRI that was performed 
in 1999.  A pair of lateral femoral and anterior tibial 
screws were in place.  The anterior cruciate ligament was not 
visible, but the posterior cruciate and collateral ligaments 
remained intact.  The minimal effusion was noted to have 
resolved.  A focal area of osteonecrosis was seen on the 
median aspect of the lateral femoral condyle, but this had 
not progressed from the prior study.  The diagnoses were 
postoperative removal of the posterior horn of both menisci; 
anterior cruciate ligament repair, with subsequent rupture; 
osteochondral defect to the lateral femoral condyle; 
chondromalacia patella; medial and lateral meniscal tears; 
and effusion, with Baker's cyst.

Additional VA outpatient treatment records, dated from June 
2001 to May 2002, have been received.  These show that the 
veteran was treated for complaints of knee pain in June and 
November 2001.  

A hearing was conducted by VA in March 2003.  At that time, 
the veteran described the disability associated with his 
service connected left knee disorders.  He stated that he had 
significant pain that ranged from 6 to 8 on a scale from 1 to 
10.  He had constant swelling of the knee and occasions when 
the knee gave way.  This occurred approximately three times 
per week.  He wore a knee brace.  He stated that he was too 
young to be a candidate for a total knee replacement, but 
could have this procedure performed in nine years or so.  The 
veteran gave extensive testimony regarding the instability of 
his knee joint, stating that he could dislocate his knee 
joint essentially upon request if he were to remove his 
brace.  Additional testimony centered on the functional 
limitation of the knee such as the inability to walk for more 
than 30 yards, the inability to shop, and the inability to 
climb stairs.

VA outpatient treatment records, dated from May 2003 to 
February 2004, show that the veteran has frequent complaints 
of his left knee pain.  It was noted that the veteran had 
undergone an arthroscopic procedure of the left knee in Many 
2003.  When last examined it was noted that the veteran 
continued to wear a knee brace, had exhausted a physical 
therapy regimen, and continued to have left knee pain.  

An examination was conducted by VA in January 2004.  At that 
time, the veteran's May 2003 arthroscopic surgery was 
reported.  A torn meniscus, loose bodies and remnants of an 
anterior cruciate ligament repair, as well as chondromalacia 
were all debrided.  The veteran had pain with increased 
prolonged standing and walking.  He had difficulty going up 
or down steps, kneeling, or climbing.  He was always in pain 
and took medication for this.  In addition, he stated that he 
had recurrent clicking, locking, buckling, and swelling.  He 
required a knee brace and cane to ambulate.  X-ray studies 
indicated the evidence of the previous surgery in the form of 
staples both in the left femur and left tibia, for the 
anterior cruciate ligament repair.  In addition, there was 
narrowing laterally and osteophytes of both the femur and 
tibia, both medially and laterally.  

Examination showed that the veteran ambulated leaning heavily 
on a cane and walked with a limp that became marked when 
asked to walk without an assistive device.  Circumference on 
the left measured 40 centimeters as compared to 38.5 
centimeters on the right.  The quadriceps, when measured 
three inches above the superior pole of the patella was 18.5 
inches as compared with 20 inches on the right.  Range of 
motion on the left went from 0 degrees extension to 60 
degrees active flexion.  Passive flexion was to 90 degrees.  
In both cases this was limited by pain.  Range of motion of 
the right knee was from -10 degrees extension to 150 degrees 
flexion.  The veteran had a negative torsion sign both 
medially and laterally.  There was tenderness to the joint 
surface both medially and laterally.  There was no lateral or 
medial instability.  There was a positive anterior drawer 
sign, indicating an incompetent anterior cruciate ligament.  
There was a negative posterior drawer sign.  The examiner 
rendered an opinion that the weakness due to instability and 
excess fatigability was moderately severe in degree.  Range 
of motion loss was due to pain and was of a severe degree.  
The diagnoses were incompetent anterior cruciate ligament and 
post-traumatic degenerative osteoarthritis of the left knee.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. §§ 4.1, 4.2.  However, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claims, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In cases where there are distinct disabilities caused from 
arthritis of the knee as well as other impairment of the 
knee, separate evaluations may be assigned.  See VAOPGCPREC 
23-97; 62 Fed. Reg. 63604 (1997).

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Code 5010.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriated diagnostic codes for the specific 
joint or joints involved.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  

For moderate impairment of the knee, with recurrent 
subluxation or lateral instability, a 20 percent rating is 
warranted.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257.  Limitation of flexion of 
either leg to 45 degrees warrants a 10 percent rating.  A 20 
percent rating requires that flexion be limited to 30 
degrees.  38 C.F.R. § 4.71a, Code 5260.  Limitation of 
extension to 10 degrees warrants a 10 percent rating.  A 20 
percent rating requires that extension be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5261.  

The veteran has disability of his left knee associated with 
both arthritis of the knee joint and other impairment of the 
knee.  Review of the record shows that significant disability 
exists, as demonstrated by atrophy of the quadriceps muscle, 
which measured 1.5 inches smaller on the left than on the 
right, and swelling of the knee joint that measured 1.5 
centimeters greater on the left than on the right.  The 
veteran had a positive anterior drawer sign, which is 
consistent with an incompetent anterior cruciate ligament, 
pain on use of the knee, and limitation of flexion.  After 
review of the record the Board finds that the arthritis of 
the left knee continues to warrant a 10 percent rating.  The 
motion is not limited beyond the criteria for this rating, 
even when pain is taken into consideration as is required by 
law.  See DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 
(1995).

Accordingly, the Board finds that the criteria for a rating 
in excess of 10 percent for degenerative joint disease of the 
left knee have not been met and the veteran's claim therefor 
is denied.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2003).  

The veteran contends that the aggregate impairment of the 
knee is greater than that which is contemplated within the 
current evaluation.  The examiner described the instability 
and excess fatigability of the knee joint to be moderately 
severe in degree.  Moderate impairment under the criteria for 
"other" impairment warrants a 20 percent rating.  Severe 
impairment warrants a 30 percent evaluation.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  The Board finds that the veteran's 
impairment would best be evaluated as moderate, warranting a 
20 percent rating.  While the veteran complains of frequent 
subluxation and dislocation of the knee and the examiner 
found weakness occasioned by the veteran's instability and 
fatigability, the examiner at the most recent VA examination 
also found no lateral or medial instability.    The Board 
finds that while the objective medical evidence does 
demonstrate some evidence of lateral instability, the 
objective medical evidence does not demonstrate a severe 
level of recurrent subluxation or lateral instability.  
Therefore, an increased evaluation is not warranted.  

Accordingly, the Board finds that the criteria for a rating 
greater than 20 percent for residuals of a left knee injury 
with subluxation and lateral instability have not been met, 
and the veteran's claim therefor is denied.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71, 
Diagnostic Code 5257 (2003).  


ORDER

Entitlement to a rating greater than 20 percent for residuals 
of a left knee injury, with subluxation and lateral 
instability is denied.

Entitlement to a rating greater than 10 percent for 
degenerative joint disease of the left knee is denied.


	                        
____________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



